Exhibit 10.27

MRC Global Inc.

2011 Omnibus Incentive Plan

Effective [            ]

 

 



--------------------------------------------------------------------------------

Contents

 

Article 1. Establishment, Purpose and Duration

     1   

Article 2. Definitions

     1   

Article 3. Administration

     7   

Article 4. Shares Subject to This Plan and Maximum Awards

     9   

Article 5. Eligibility and Participation

     10   

Article 6. Stock Options

     10   

Article 7. Stock Appreciation Rights

     13   

Article 8. Restricted Stock

     14   

Article 9. Restricted Stock Units

     15   

Article 10. Performance Shares

     15   

Article 11. Performance Units

     16   

Article 12. Other Stock-Based Awards and Cash-Based Awards

     16   

Article 13. Transferability of Awards and Shares

     17   

Article 14. Performance-Based Compensation and Compliance with Code
Section 162(m)

     17   

Article 15. Nonemployee Director Awards

     20   

Article 16. Effect of Certain Transactions

     20   

Article 17. Dividend Equivalents

     21   

Article 18. Beneficiary Designation

     21   

Article 19. Rights of Participants

     21   

Article 20. Amendment and Termination

     22   

Article 21. Tax Withholding

     22   

Article 22. General Provisions

     23   



--------------------------------------------------------------------------------

MRC Global Inc.

2011 Omnibus Incentive Plan

Article 1. Establishment, Purpose and Duration

1.1. Establishment. MRC Global Inc. (formerly McJunkin Red Man Holding
Corporation), a Delaware corporation, establishes an incentive compensation plan
to be known as the MRC Global Inc. 2011 Omnibus Incentive Plan (hereinafter
referred to as the “Plan”), as set forth in this document. This Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards and Other Stock-Based Awards.

1.2. Purpose of this Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and materially increase shareholder
value by:

 

(a) motivating superior performance by means of performance-related incentives,

 

(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Employees, Directors and Consultants, and

 

(c) enabling the Company to attract and retain qualified and competent persons
to serve as members of management, on the Board of Directors and as Consultants
to the Company.

1.3. Effective Date; Duration of this Plan. The effective date of the Plan shall
be [            ] (the “Effective Date”). Unless sooner terminated as provided
herein, this Plan shall terminate ten (10) years from the Effective Date. After
this Plan is terminated, no Awards may be granted but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.

Article 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1. “Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.

2.2. “Annual Award Limits” has the meaning set forth in Section 4.3.

2.3. “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, Cash-Based Awards
or Other Stock-Based Awards, in each case subject to the terms of this Plan.

2.4. “Award Agreement” means either:

 

(a) a written or electronic agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award
granted under this Plan, including any amendment or modification thereof, or

 

(b) a written or electronic statement issued by the Company to a Participant
describing the terms and provisions of such Award, including any amendment or
modification thereof.

The Committee may provide for the use of electronic, Internet or other non-paper
Award Agreements, and the use of electronic, Internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

2.5. “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations
promulgated under the Exchange Act.

 

1



--------------------------------------------------------------------------------

2.6. “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.7. “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 12.

2.8. “Cause” means, unless otherwise set forth in an award Agreement, any one of
the following:

 

(a) willful misconduct of the Participant that would reasonably be expected to
have more than a de minimis adverse effect on the business or financial
condition of the Company or any Subsidiary;

 

(b) willful refusal by the Participant to perform his or her duties which is not
cured within three (3) business days after receiving written notice from the
Company thereof;

 

(c) willful failure to observe material policies generally applicable to
Employees of the Company unless such failure is capable of being cured and is
cured within 10 days of the Participant receiving written notice of such
failure;

 

(d) the conviction of the Participant by a court of competent jurisdiction of a
felony or entering the plea of guilty or nolo contendere to such crime by the
Participant; or

 

(e) the commission of an act of theft, fraud, dishonesty or insubordination that
is materially detrimental to the Company or any Subsidiary.

2.9. “Change in Capitalization” means any increase or reduction in the number of
Shares, any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or any exchange of Shares for a different number or kind of shares or
other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
separation, spin-off, split-up, issuance of warrants, rights or debentures,
stock dividend, stock split or reverse stock split, extraordinary cash dividend
or other distribution of stock or property of the Company, combination or
exchange of shares, repurchase of shares, change in corporate structure or any
similar corporate event or transaction.

2.10. A “Change in Control” means the occurrence of any of the following:

 

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person, immediately
after which such Person has Beneficial Ownership of more than fifty percent
(50%) of:

 

  (i) the then-outstanding Shares or

 

  (ii) the combined voting power of the Company’s then-outstanding Voting
Securities;

provided, however, that in determining whether a Change in Control has occurred
pursuant to this Section 2.10(a), the acquisition of Shares or Voting Securities
in a Non-Control Acquisition (as hereinafter defined) shall not constitute a
Change in Control. A “Non-Control Acquisition” means an acquisition by:

 

  (x) an employee benefit plan (or a trust forming a part thereof) maintained
by:

 

  (A) the Company or

 

  (B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”),

 

  (y) the Company, any Principal Stockholder or any Related Entity, or

 

  (z) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

 

2



--------------------------------------------------------------------------------

(b) The consummation of:

 

  (i) A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (each, a “Merger”), unless
such Merger is a Non-Control Transaction. A “Non-Control Transaction” means a
Merger in which:

 

  (A) the shareholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of:

 

  (1) the corporation resulting from such Merger (the “Surviving Corporation”),
if fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation is not Beneficially
Owned, directly or indirectly, by another Person (a “Parent Corporation”) or

 

  (2) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

  (B) the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of:

 

  (1) the Surviving Corporation, if there is no Parent Corporation, or

 

  (2) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

 

  (C) no Person other than:

 

  (1) the Company or another corporation that is a party to the agreement of
Merger,

 

  (2) any Related Entity,

 

  (3) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to the Merger, was maintained by the Company or any Related
Entity, or

 

  (4) any Person who, immediately prior to the Merger, had Beneficial Ownership
of fifty percent (50%) or more of the then outstanding Shares or Voting
Securities,

has Beneficial Ownership, directly or indirectly, of fifty percent (50%) or more
of the combined voting power of the outstanding voting securities or common
stock of:

 

  (x) the Surviving Corporation, if there is no Parent Corporation, or

 

  (y) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation;

 

  (ii) A complete liquidation or dissolution of the Company; or

 

  (iii) The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities and such Beneficial Ownership increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

2.11. “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

3



--------------------------------------------------------------------------------

2.12. “Commission” means the Securities and Exchange Commission.

2.13. “Committee” means the Compensation Committee of the Board or a
subcommittee thereof or any other committee designated by the Board to
administer this Plan as provided in Article 3.

2.14. “Company” means MRC Global Inc., and any successor thereto as provided in
Section 22.22.

2.15. “Consultant” means any consultant or advisor who is a natural person and
who renders services to the Company or a Subsidiary that (a) are not in
connection with the offer and sale of the Company’s securities in a capital
raising transaction and (b) do not directly or indirectly promote or maintain a
market for the Company’s securities.

2.16. “Covered Employee” means, for any Performance Period:

 

(a) an Employee who

 

  (i) as of the beginning of the Performance Period is an officer subject to
Section 16 of the Exchange Act, and

 

  (ii) prior to determining Performance Measures for the Performance Period
pursuant to Section 14, the Committee designates as a Covered Employee for
purposes of this Plan; provided that, if the Committee does not make the
designation in clause (ii) for a Performance Period, all Employees described in
clause (i) shall be deemed to be Covered Employees for purposes of this Plan,
and

 

(b) any other Employee that the Committee designates as a Covered Employee for
purposes of this Plan.

2.17. “Director” means any individual who is a member of the Board of Directors.

2.18. “Disability” means permanent and total disability as defined in Code
Section 22(e)(3). A determination of Disability may be made by a physician
selected or approved by the Committee and, in this respect, the Participant
shall submit to any reasonable examination(s) required by such physician upon
request. Notwithstanding the foregoing provisions of this paragraph, in the
event any Award is considered to be “deferred compensation” as that term is
defined under Code Section 409A, then, in lieu of the foregoing definition and
to the extent necessary to comply with the requirements of Code Section 409A,
the definition of “Disability” for purposes of such Award shall be the
definition of “disability” provided for under Code Section 409A and the
regulations or other guidance issued thereunder.

2.19. “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as provided for under an Award Agreement, to the account of a
Participant in an amount equal to the dividends paid on one Share for each Share
represented by an Award held by such Participant.

2.20. “Domestic Relations Order” has the meaning set forth in Section 6.6.

2.21. “Effective Date” has the meaning set forth in Section 1.3.

2.22. “Eligible Individual” means any Employee, Director or Consultant.

2.23. “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Company or any Subsidiary, or between
the Company and any Subsidiaries.

 

4



--------------------------------------------------------------------------------

2.24. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.25. “Extraordinary Items” means:

 

(a) extraordinary, unusual or nonrecurring items of gain or loss;

 

(b) gains or losses on the disposition of a business;

 

(c) changes in tax or accounting regulations or laws; or

 

(d) the effect of a merger or acquisition, all of which must be identified in
the audited financial statements, including footnotes, or the Management
Discussion and Analysis section of the Company’s annual report.

2.26. “Fair Market Value” or “FMV” means, as applied to a specific date, the
price of a Share that is based on the opening, closing, actual, high, low or
average selling price of a Share reported on any established stock exchange or
national market system including without limitation the New York Stock Exchange
and the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotation System on the applicable date, the preceding
trading day, the next succeeding trading day, or an average of trading days, as
determined by the Committee in its discretion. Unless the Committee determines
otherwise or unless otherwise specified in an Award Agreement, Fair Market Value
shall be deemed to be equal to the closing price of a Share at the close of the
primary trading session of the applicable exchange on the most recent date on
which Shares were publicly traded. If Shares are not traded on any established
stock exchange or national market system, at the time a determination of the
Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its discretion. In this respect, the Committee may rely on such
financial data, appraisals, valuations, experts, and other sources as, in its
sole and absolute discretion, it deems advisable under the circumstances. To the
extent that the Committee deems it appropriate and advisable, such Fair Market
Value shall be determined by the Committee consistent with the requirements of
Section 409A for valuing stock rights.

2.27. “Grant Date” means the date an Award is granted to a Participant pursuant
to the Plan.

2.28. “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7.

2.29. “Incentive Stock Option” or “ISO” means an Award granted pursuant Article
6 that is designated as an Incentive Stock Option and that is intended to meet
the requirements of Code Section 422 or any successor provision.

2.30. “Initial Public Offering” means the consummation of the first public
offering of Shares pursuant to a registration statement (other than a Form S-8
or successor forms) filed with, and declared effective by, the Commission.

2.31. “Nonemployee Director” means a Director who is a “nonemployee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act.

2.32. “Nonqualified Stock Option” means an Award granted pursuant to Article 6
that is not intended to meet the requirements of Code Section 422, or that
otherwise does not meet such requirements.

2.33. “Option” means an Award granted to a Participant pursuant to Article 6,
which Award may be an Incentive Stock Option or a Nonqualified Stock Option.

2.34. “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

5



--------------------------------------------------------------------------------

2.35. “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan that is granted pursuant to
Article 12.

2.36. “Outside Director” means a Director who is an “outside director” within
the meaning of Code Section 162(m).

2.37. “Participant” means any Eligible Individual as set forth in Article 5 to
whom an Award is granted.

2.38. “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

2.39. “Performance-Based Restricted Stock” has the meaning set forth in
Section 8.2.

2.40. “Performance Measures” means measures, as described in Section 14.2, upon
which performance goals are based for any Awards (other than Options or SARs)
intended to qualify as Performance-Based Compensation.

2.41. “Performance Period” means the period of time during which pre-established
performance goals must be met in order to determine the degree of payout or
vesting with respect to an Award.

2.42. “Performance Share Unit” means an Award granted pursuant to Article 10.

2.43. “Performance Unit” means an Award granted pursuant to Article 11.

2.44. “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a risk of forfeiture (based on the passage
of time, the achievement of performance goals or upon the occurrence of other
events as determined by the Committee, in its discretion) as provided in
Articles 8 and 9.

2.45. “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof.

2.46. “Plan” means this MRC Global Inc. 2011 Omnibus Incentive Plan, as the same
may be amended from time to time.

2.47. “Principal Stockholder” means each of GS Capital Partners V Fund, L.P., a
Delaware limited partnership, GS Capital Partners V Offshore Fund, L.P., a
Cayman Islands exempted limited partnership, GS Capital Partners V
Institutional, L.P., a Delaware limited partnership, GS Capital Partners V
GmbH & Co. KG, a German limited partnership, GS Capital Partners VI Fund, L.P.,
a Delaware limited partnership, GS Capital Partners VI Offshore Fund, L.P., a
Cayman Islands exempted limited partnership, GS Capital Partners VI Parallel,
L.P., a Delaware limited partnership, and GS Capital Partners VI GmbH & Co. KG,
a German limited partnership so long as those entities collectively maintain
ownership in excess of 35% of the then outstanding Shares or the combined voting
power of the Company’s then outstanding Voting Securities. At such time as those
entities cease to maintain ownership in excess of 35% of the then outstanding
Shares or the combined voting power of the Company’s then outstanding Voting
Securities, no Principal Stockholder will exist.

2.48. “Restricted Stock” means an Award granted pursuant to Article 8.

2.49. “Restricted Stock Unit” means an Award granted pursuant to Article 9.

2.50. “Securities Act” means the Securities Act of 1933, as amended from time to
time, or any successor act thereto.

 

6



--------------------------------------------------------------------------------

2.51. “Share” means a share of common stock of the Company.

2.52. “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 7.

2.53. “Subsidiary” means

 

(a) except as provided in Section 2.51(b) below, any corporation which is a
subsidiary corporation within the meaning of Section 424(f) of the Code with
respect to the Company, and

 

(b) in relation to the eligibility to receive Options or Awards (other than
Incentive Stock Options) and continued employment for purposes of Options and
Awards (unless the Committee determines otherwise), any entity, whether or not
incorporated,

 

  (i) in which the Company directly or indirectly owns at least 50% or more of
the outstanding equity or other ownership interests or

 

  (ii) that is an Affiliate of the Company.

2.54. “Termination”, “Terminated” or “Terminates” means

 

(a) with respect to a Participant that is an employee, the date the Participant
ceases to be employed by the Company and its Subsidiaries,

 

(b) with respect to a Participant that is a Consultant, the date the Participant
ceases to provide services to the Company and its Subsidiaries or

 

(c) with respect to a Participant that is a nonemployee director, the date such
individual ceases to provide services to the Board or the board of directors (or
similar governing body) of any Subsidiary,

in each case, for any reason whatsoever (including by reason of death,
Disability or adjudicated incompetency). Unless otherwise set forth in an Award
Agreement,

 

(x) if a Participant is both an Employee and a director and terminates as an
Employee but remains as a nonemployee director, the Participant will be deemed
to have continued in employment without interruption and shall be deemed to have
Terminated upon ceasing to be a director and

 

(y) if an Employee or nonemployee director ceases to provide services in such
capacity and becomes a Consultant, the Participant will be deemed to have been
Terminated upon the cessation of services as an Employee or nonemployee
director.

2.55. “Transition Period” means the period beginning with an Initial Public
Offering and ending as of the earlier of:

 

(i) the date of the first annual meeting of shareholders of the Company at which
Directors are to be elected that occurs after the close of the third calendar
year following the calendar year in which the Initial Public Offering occurs and

 

(ii) the expiration of the “reliance period” under Treasury Regulation
Section 1.162-27(f)(2).

Article 3. Administration

3.1. General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan.

3.2. Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:

(a) To determine from time to time which Eligible Individuals shall be granted
Awards, when and how each Award shall be granted, what type or combination of
types of Awards shall be granted, the provisions of each Award granted (which
need not be identical), including the time or times when a person shall be
permitted to receive Shares pursuant to an Award, and the number of Shares
subject to an Award;

 

7



--------------------------------------------------------------------------------

(b) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in an Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;

(c) To approve forms of Award Agreements for use under the Plan;

(d) To determine Fair Market Value of a Share in accordance with Section 2.25 of
the Plan;

(e) To amend any Award Agreement in any manner not prohibited by any provision
of the Plan;

(f) To adopt sub-plans or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans or special provisions may take precedence over other
provisions of the Plan, but unless otherwise superseded by the terms of such
sub-plans or special provisions, the provisions of the Plan shall govern;

(g) To authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

(h) To determine whether Awards will be settled in shares of common stock, cash
or a combination thereof;

(i) To determine whether Awards will provide for Dividend Equivalents;

(j) To establish a program whereby Participants designated by the Committee may
reduce compensation otherwise payable in cash in exchange for Awards under the
Plan;

(k) To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable shareholder approval requirements set forth in Section 20.1 of the
Plan; and

(l) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, (i) restrictions under a Company trading policy and
(ii) restrictions as to the use of a specified brokerage firm for such resales
or other transfers.

3.3. Board Reservation and Delegation. (a) Except to the extent necessary for
any Award or Option intended to qualify as Performance-Based Compensation to so
qualify, the Board may, in its discretion, reserve to itself or exercise any or
all of the authority and responsibility of the Committee hereunder. To the
extent the Board has reserved to itself or exercised the authority and
responsibility of the Committee, all references to the Committee in the Plan
shall be to the Board.

(b) The Committee may delegate to one or more of its members or to one or more
officers of the Company or any Subsidiary or to one or more agents or advisors
such administrative duties or powers as it may deem advisable, and the Committee
or any individuals to whom it has delegated duties or powers as aforesaid may
employ one or more individuals to render advice with respect to any
responsibility the Committee or such individuals may have under this Plan. To
the extent permitted by applicable law, the Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee:

 

(i) designate Eligible Individuals to be recipients of Awards; and

 

(ii) determine the size of any such Awards;

provided, however, that:

 

(A) the Committee shall not delegate such responsibilities to any such officer
for Awards granted to an Employee who is considered an officer subject to
Section 16 of the Exchange Act;

 

8



--------------------------------------------------------------------------------

(B) such delegation shall only be effective to the extent that the resolution
providing such authorization sets forth the total number of Awards such
officer(s) may grant; and

 

(C) the officer(s) shall report periodically (not less frequently than annually)
to the Committee regarding the nature and scope of the Awards granted pursuant
to the authority delegated.

3.4 Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to the persons to receive Awards under the Plan and the terms and provision of
Awards under the Plan.

3.5. No Repricing of Options or SARs. The Committee shall have no authority to
make any adjustment (other than in connection with a Change in Capitalization or
other transaction where an adjustment is permitted or required under the terms
of the Plan) or amendment, and no adjustment or amendment shall be made, that
reduces or would have the effect of reducing the Option Price of an Option or
the Grant Price of an SAR previously granted under the Plan, whether through
amendment, cancellation or replacement grants or other means, unless the
Company’s shareholders shall have approved such adjustment or amendment.

Article 4. Shares Subject to This Plan and Maximum Awards

4.1. Number of Shares Authorized and Available for Awards. Subject to adjustment
as provided under the Plan and the following provisions of this Article 4, the
total number of Shares that are available for Awards under the Plan shall be
equal to 3,250,000. Such Shares may be authorized and unissued Shares or
treasury Shares or any combination of the foregoing, as may be determined from
time to time by the Board or by the Committee. Any of the authorized Shares may
be used for any type of Award under the Plan, and any or all of the Shares may
be allocated to Incentive Stock Options.

4.2. Share Usage. The Committee shall determine the appropriate method for
determining the number of Shares available for grant under the Plan, subject to
the following:

(a) In the event that an Award is granted that, pursuant to the terms of the
Award Agreement, cannot be settled in Shares, the aggregate number of Shares
that may be made the subject of Awards under the Plan shall not be reduced. Any
Shares related to an Award granted under this Plan that (i) terminates by
expiration, forfeiture, cancellation or otherwise without the issuance of the
Shares, (ii) is settled in cash in lieu of Shares, or (iii) is exchanged with
the Committee’s permission, prior to the issuance of Shares, for an Award
pursuant to which no Shares may be issued, shall again be available for Awards
under this Plan.

(b) Any Shares tendered (by either actual delivery or attestation) (i) to pay
the Option Price of an Option granted under this Plan or (ii) to satisfy tax
withholding obligations associated with an Award granted under this Plan, shall
become available again for grant under this Plan.

(c) Any Shares that were subject to an SAR granted under this Plan that were not
issued upon the exercise of such SAR shall become available again for grant
under this Plan.

(d) Notwithstanding the foregoing, no Shares that become available for Awards
granted under this Plan pursuant to this Section 4.2 shall be available for
grants of Incentive Stock Options.

4.3. Annual Award Limits. Subject to Section 4.4, the maximum number of Shares
for which Options or SARs may be granted to any Participant in any calendar year
shall be 150,000 and the maximum number of Shares that may be subject to Awards
granted to any Participant in any calendar year in the form of Restricted Stock,
Restricted Stock Units, Performance Shares or Other Stock-Based Awards, in each
case that are intended to be Performance-Based Compensation, shall be 150,000
(the “Annual Award Limits”). The maximum

 

9



--------------------------------------------------------------------------------

aggregate amount that may be paid under an Award of Performance Units,
Cash-Based Awards or any other Award that is not denominated in Shares, in each
case that is intended to be Performance-Based Compensation, shall be $5 million,
determined as of the date of payout.

4.4. Adjustments in Authorized Shares. Adjustment in authorized Shares available
for issuance under the Plan or under an outstanding Award and adjustments in
Annual Award Limits shall be subject to the following provisions:

(a) In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to

 

(i) the maximum number and class of Shares or other stock or securities with
respect to which Awards may be granted under the Plan,

 

(ii) the maximum number and class of Shares or other stock or securities that
may be issued upon exercise of Incentive Stock Options,

 

(iii) the maximum number and class of Shares or other stock or securities with
respect to which Awards may be granted to any Eligible Individual in any
calendar year,

 

(iv) the number and class of Shares or other stock or securities, cash or other
property which are subject to outstanding Awards granted under the Plan and the
exercise price thereof, if applicable, and

 

(v) the Performance Measures.

(b) Any adjustment in the Shares or other stock or securities pursuant to
Section 4.4(a):

 

(i) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in such manner as not to constitute a
modification as defined by Code Section 424(h)(3) and only to the extent
otherwise permitted by Code Sections 422 and 424,

 

(ii) subject to outstanding Awards that are intended to qualify as
Performance-Based Compensation shall be made in such a manner as not to
adversely affect the treatment of the Awards as Performance-Based Compensation,

 

(iii) with respect to any Award that is not subject to Code Section 409A, shall
be made in a manner that would not subject the Option or Award to Code
Section 409A and

 

(iv) with respect to any Award that is subject to Code Section 409A, shall be
made in a manner that complies with Code Section 409A and all regulations and
other guidance issued thereunder.

(c) The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

Article 5. Eligibility and Participation

Subject to the provisions of this Plan, the Committee may, from time to time,
select those Eligible Individuals to whom Awards shall be granted and shall
determine, in its sole discretion, the nature of any and all terms permissible
by law and the terms of this Plan and the amount of each Award.

Article 6. Stock Options

6.1. Grant of Options. Options may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee, in its sole discretion. Each grant of an Option
shall be evidenced by an Award Agreement which shall specify whether the Option
is a Nonqualified Stock Option or an Incentive Stock Option.

 

10



--------------------------------------------------------------------------------

6.2. Option Price. The Option Price for each grant of an Option shall be
determined by the Committee in its sole discretion and shall be specified in the
Award Agreement evidencing such Option; provided, however, that the Option Price
must be at least equal to 100% of the FMV of a Share as of the Option’s Grant
Date, subject to adjustment pursuant to Section 4.4.

6.3. Term of Option. Options granted hereunder shall be for such term as the
Committee shall determine; provided that an Option shall not be exercisable
after the expiration of ten (10) years from the date it is granted; and
provided, further, however, that the Committee may provide that, upon the death
of the Participant prior to the expiration of an Option (other than an Incentive
Stock Option), the Option may be exercised for up to one (1) year following the
date of the Participant’s death, even if such period extends beyond ten
(10) years from the date the Option is granted. The Committee may, subsequent to
the granting of any Option, extend the term thereof, but in no event shall the
term as so extended exceed the earlier to expire of the maximum term of the
Option and the 10th anniversary of the date it is granted.

6.4. Vesting and Exercise of Option. An Option shall become vested and
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. The Award Agreement
shall set forth the terms and conditions that will apply to an Option upon and
following a Participant’s Termination. The Committee may accelerate the
exercisability of any Option or portion thereof at any time.

6.5. Payment of Option Price. An Option shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Option Price. The Option Price of any exercised Option shall be payable to the
Company in accordance with one of the following methods:

(a) In cash or its equivalent;

(b) If permitted by the Committee, by tendering (either by actual delivery or
attestation) previously acquired Shares that have been held by the Participant
for at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee; any Shares transferred to
the Company as payment of the Option Price under an Option shall be valued at
their Fair Market Value on the last business day preceding the date of exercise
of such Option;

(c) If permitted by the Committee, by a cashless (broker-assisted) exercise;

(d) If permitted by the Committee, through Share withholding as a result of
which the number of Shares issued upon exercise of an Option would be reduced by
a number of Shares having a Fair Market Value equal to the Option Price;

(e) By any combination of (a), (b), (c) and (d); or

(f) Any other method approved or accepted by the Committee in its sole
discretion.

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.

6.6 Transferability. Except as otherwise provided in this Section 6.6, no Option
shall be transferable by the Participant (a) other than by will or by the laws
of descent and distribution, or (b) in the case of an Option other than an ISO,
other than pursuant to a qualified domestic relations order (within the meaning
of Rule 16a-12 promulgated under the Exchange Act) (“Domestic Relations Order”).
An Option shall be exercisable during the

 

11



--------------------------------------------------------------------------------

lifetime of such Participant only by the Participant or his or her guardian or
legal representative, or by a transferor holding an Option as a result of a
transfer pursuant to a Domestic Relations Order (in the case of an Option other
than an ISO). The Committee may set forth in the Agreement evidencing an Option
(other than an ISO), at the time of grant or thereafter, that the Option, or a
portion thereof, may be transferred to any third party, including, but not
limited to, members of the Participant’s immediate family, trusts solely for the
benefit of such immediate family members and partnerships in which such family
members or trusts are the only partners. In addition, for purposes of the Plan,
unless otherwise determined by the Committee at the time of grant or thereafter,
a transferee of an Option pursuant to this Section 6.6 shall be deemed to be the
Participant; provided that the rights of any such transferee thereafter shall be
nontransferable except as determined otherwise by the Committee. For this
purpose, immediate family means the Participant’s spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren. The terms of an Option shall be final, binding
and conclusive upon the beneficiaries, executors, administrators, heirs and
successors of the Participant.

6.7 Special Rules Regarding ISOs. Notwithstanding any provision of the Plan to
the contrary, an Option granted in the form of an ISO to a Participant shall be
subject to the following rules:

(a) Special ISO definitions:

 

  (i) “ISO Parent Corporation” shall mean as of any applicable date a
corporation in respect of the Company that is a parent corporation within the
meaning of Code Section 424(e).

 

  (ii) “ISO Subsidiary” shall mean as of any applicable date any corporation in
respect of the Company that is a subsidiary corporation within the meaning of
Code Section 424(f).

 

  (iii) A “10% Owner” is an individual who owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its ISO Parent Corporation or any ISO Subsidiary.

(b) Eligible Employees. An ISO may be granted only to an Eligible Individual who
is an Employee of the Company, ISO Parent Corporation, or ISO Subsidiary.

(c) Specified as an ISO. An Award Agreement evidencing the grant of an ISO shall
specify that such grant is intended to be an ISO.

(d) Option Price. The Option Price of an ISO granted shall be determined by the
Committee in its sole discretion and shall be specified in the Award Agreement;
provided, however, that the Option Price per Share must be at least equal to
100% of the Fair Market Value of a Share as of the ISO’s Grant Date (in the case
of 10% Owners, the Option Price may not be not less than 110% of such Fair
Market Value), subject to adjustment provided for under Section 4.4.

(e) Right to Exercise. Any ISO granted to a Participant shall be exercisable
during his or her lifetime solely by such Participant.

(f) Exercise Period. The period during which a Participant may exercise an ISO
shall not exceed ten years (five years in the case of a Participant who is a 10%
Owner) from the date on which the ISO was granted.

(g) Dollar Limitation. To the extent that the aggregate Fair Market Value of
(i) the Shares with respect to which Options designated as Incentive Stock
Options plus (ii) the shares of stock of the Company, ISO Parent Corporation and
any ISO Subsidiary with respect to which other Incentive Stock Options are
exercisable for the first time by a holder of an ISO during any calendar year
under all plans of the Company and its Subsidiaries exceeds $100,000, such
Options shall be treated as Nonqualified Stock Options. For purposes of the
preceding sentence, (x) Options shall be taken into account in the order in
which they were granted such that the most recently granted Options are first
treated as Nonqualified Stock Options, and (y) the Fair Market Value of the
Shares shall be determined as of the Grant Date of the Option or the date the
other Incentive Stock Option is granted.

 

12



--------------------------------------------------------------------------------

(h) Duration of Plan. No ISO may be granted more than ten years after the
earlier of (a) adoption of this Plan by the Board and (b) the date the
stockholders approve the Plan.

(i) Notification of Disqualifying Disposition. If any Participant shall make any
disposition of Shares issued pursuant to the exercise of an ISO, such
Participant shall notify the Company of such disposition within 30 days thereof.
The Company shall use such information to determine whether a disqualifying
disposition as described in Code Section 421(b) has occurred.

6.8 Effect of Change in Control. Any specific terms applicable to an Option in
the event of a Change in Control shall be set forth in the applicable Award
Agreement.

Article 7. Stock Appreciation Rights

7.1. Grant of SARs. SARs may be granted to Participants in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion. Each grant of SARs shall be evidenced by an
Award Agreement.

7.2. Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, that the Grant Price must be at least equal to 100% of
the FMV of a Share as of the Grant Date, subject to adjustment pursuant to
Section 4.4.

7.3. Term of SARs. The term of an SAR granted to a Participant shall be
determined by the Committee, in its sole discretion; provided that an SAR shall
not be exercisable after the expiration of ten (10) years from the date it is
granted; and provided, further, however, that the Committee may provide that,
upon the death of the Participant prior to the expiration of an SAR, the SAR
maybe exercised for up to one (1) year following the date of the Participant’s
death, even if such period extends beyond ten (10) years from the date the SAR
is granted. The Committee may, subsequent to the granting of any SAR, extend the
term thereof, but in no event shall the term as so extended exceed the earlier
to expire of the maximum term of the SAR and the 10th anniversary of the date it
is granted.

7.4. Vesting and Exercise of SARs. An SAR shall become vested and exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which terms and restrictions need not be the
same for each grant or for each Participant. The Award Agreement shall set forth
the terms and conditions that will apply to an SAR upon and following a
Participant’s Termination.

7.5. Notice of Exercise. An SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.

7.6. Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:

(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price

(b) The number of Shares with respect to which the SAR is exercised.

Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement.

7.7 Effect of Change in Control. Any specific terms applicable to an SAR in the
event of a Change in Control shall be set forth in the applicable Award
Agreement.

 

13



--------------------------------------------------------------------------------

7.8. Transferability. Except as otherwise provided in this Section 7.8, no SAR
shall be transferable by the Participant other than by will or the laws of
descent and distribution or pursuant to a Domestic Relations Order, and an SAR
shall be exercisable during the lifetime of such Participant only by the
Participant or his or her guardian or legal representative, or by a transferor
holding a SAR as a result of a transfer pursuant to a Domestic Relations Order.
The Committee may set forth in the Award Agreement evidencing an SAR, at the
time of grant or thereafter, that the Award, or a portion thereof, may be
transferred to any third party, including, but not limited to, members of the
Participant’s immediate family, trusts solely for the benefit of such immediate
family members and partnerships in which such family members or trusts are the
only partners. In addition, for purposes of the Plan, unless otherwise
determined by the Committee at the time of grant or thereafter, a transferee of
an SAR pursuant to this Section 7.8 shall be deemed to be the Participant;
provided that the rights of any such transferee thereafter shall be
nontransferable except as determined otherwise by the Committee. For this
purpose, immediate family means the Participant’s spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren.

Article 8. Restricted Stock

8.1. Grant of Restricted Stock. Restricted Stock may be granted to Participants
in such number, and upon such terms, and at any time and from time to time as
shall be determined by the Committee, in its sole discretion. Each grant of
Restricted Stock shall be evidenced by an Award Agreement.

8.2. Nature of Restrictions. Each grant of Restricted Stock shall subject to a
Restriction Period that shall lapse upon the satisfaction of such conditions and
restrictions as are determined by the Committee in its sole discretion and set
forth in an applicable Award Agreement. Such conditions or restrictions may
include, without limitation, one or more of the following:

(a) A requirement that a Participant pay a stipulated purchase price for each
Share of Restricted Stock;

(b) Restrictions based upon the achievement of specific performance goals;

(c) Time-based restrictions on vesting following the attainment of the
performance goals; and

(d) Time-based restrictions.

Restricted Stock subject to vesting restrictions based upon the achievement of
specific performance goals, whether alone or in conjunction with time-based
vesting restrictions, is referred to in the Plan as “Performance-Based
Restricted Stock”).

8.3. Issuance of Shares. The Company may retain the certificates representing
Shares of Restricted Stock in the Company’s possession or retain the shares in a
book entry account in Participant’s name (with appropriate stop transfer
instructions to the account custodian, administrator or the Company’s corporate
secretary) until such time as all conditions or restrictions applicable to such
Shares have been satisfied or lapse. Upon the lapse of the restrictions on
Shares of Restricted Stock and subject to the satisfaction of any conditions
applicable to the Award (including the satisfaction of all applicable tax
withholding obligations), the Committee shall cause a stock certificate or
evidence of book entry Shares to be delivered to the Participant with respect to
such Shares of Restricted Stock, free of all restrictions hereunder.

8.4. Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.2, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear such legend as determined by the
Committee in its sole discretion. Shares in a book entry account in
Participant’s name may have appropriate stop transfer instructions to the
account custodian, administrator or the Company’s corporate secretary as
determined by the Committee in its sole discretion.

8.5. Voting Rights. Unless otherwise determined by the Committee and set forth
in a Participant’s applicable Award Agreement, to the extent permitted or
required by law, as determined by the Committee, a Participant holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction.

 

14



--------------------------------------------------------------------------------

8.6. Treatment of Dividends. At the time an Award of Restricted Stock is
granted, the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be

 

(i) deferred until the lapsing of the restrictions imposed upon such Shares and

 

(ii) held by the Company for the account of the Participant until such time.

In the event that dividends are to be deferred, the Committee shall determine
whether such dividends are to be reinvested in Shares (which shall be held as
additional Shares of Restricted Stock) or held in cash. Payment of deferred
dividends in respect of Shares of Restricted Stock (whether held in cash or as
additional Shares of Restricted Stock), together with interest accrued thereon,
if any, shall be made upon the lapsing of restrictions imposed on the Shares in
respect of which the deferred dividends were paid, and any dividends deferred in
respect of any Shares of Restricted Stock shall be forfeited upon the forfeiture
of such Shares.

8.7. Effect of Change in Control. Any specific terms applicable to Shares of
Restricted Stock in the event of a Change in Control shall be set forth in the
applicable Award Agreement.

Article 9. Restricted Stock Units

9.1. Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Restricted Stock Units shall be evidenced by an Award Agreement.

9.2. Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Restriction Period that shall lapse upon the satisfaction of such
conditions and restrictions as are determined by the Committee in its sole
discretion and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:

(a) A requirement that a Participant pay a stipulated purchase price for each
Restricted Stock Unit; and

(b) Time-based restrictions.

9.3. Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder or the Shares corresponding to any
Restricted Stock Units granted hereunder.

9.4. Settlement and Payment of Restricted Stock Units. Each Restricted Stock
Unit shall represent the right of the Participant to receive a payment upon
vesting of the Restricted Stock Unit or on any later date specified by the
Committee equal to the Fair Market Value of a Share as of the date the
Restricted Stock Unit was granted, the vesting date or such other date as
determined by the Committee at the time the Restricted Stock Unit was granted.
The Committee may, at the time a Restricted Stock Unit is granted, provide a
limitation on the amount payable in respect of each Restricted Stock Unit. The
Committee may provide for the settlement of Restricted Stock Units in cash or
with Shares having a Fair Market Value equal to the payment to which the
Participant has become entitled.

9.5. Effect of Change in Control. Any specific terms applicable to Restricted
Stock Units in the event of a Change in Control shall be set forth in the
applicable Award Agreement.

Article 10. Performance Shares

10.1. Grant of Performance Shares Units. Performance Shares may be granted to
Participants in such number, and upon such terms and at any time and from time
to time as shall be determined by the Committee, in its sole discretion. Each
grant of Performance Shares shall be evidenced by an Award Agreement.

10.2. Value of Performance Shares. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the Grant Date. The Committee
shall set performance goals in its discretion that,

 

15



--------------------------------------------------------------------------------

depending on the extent to which they are met over the specified Performance
Period, shall determine the number of Performance Shares with respect to which a
Participant will be entitled to payment.

10.3. Earning of Performance Shares. After the applicable Performance Period has
ended, the number of Performance Shares earned by the Participant over the
Performance Period shall be determined based on the extent to which the
applicable performance goals have been achieved. This determination shall be
made solely by the Committee.

10.4. Form and Timing of Payment of Performance Shares. As soon as practicable
following the close of the applicable Performance Period, or on such later date
as the applicable Award Agreement may specify, payment in respect of all earned
Performance Shares shall be made in the form of cash or in Shares or in a
combination thereof, as specified in a Participant’s applicable Award Agreement.
Any Shares paid to a Participant under this Section 10.4 may be subject to any
restrictions deemed appropriate by the Committee.

10.5. Effect of Change in Control. Any specific terms applicable to Performance
Shares in the event of a Change in Control shall be set forth in the applicable
Award Agreement.

Article 11. Performance Units

11.1. Grant of Performance Units. Subject to the terms and provisions of this
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee, in its sole discretion. Each grant of Performance Units shall be
evidenced by an Award Agreement.

11.2. Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee, in its sole
discretion. The Committee shall set performance goals in its discretion that,
depending on the extent to which they are met over the specified Performance
Period, will determine the number of Performance Units that shall be settled and
paid to the Participant.

11.3. Earning of Performance Units. After the applicable Performance Period has
ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined based on the extent to which the
applicable performance goals have been achieved. This determination shall be
made solely by the Committee.

11.4. Form and Timing of Payment of Performance Units. As soon as practicable
following the close of the applicable Performance Period, or on such later date
as the applicable Award Agreement may specify, payment in respect of all earned
Performance Units shall be made in the form of cash or in Shares or in a
combination thereof, as specified in a Participant’s applicable Award Agreement.
Any Shares paid to a Participant under this Section 11.4 may be subject to any
restrictions deemed appropriate by the Committee.

11.5. Effect of Change in Control. Any specific terms applicable to Performance
Units in the event of a Change in Control shall be set forth in the applicable
Award Agreement.

Article 12. Other Stock-Based Awards and Cash-Based Awards

12.1. Grant of Other Stock-Based Awards and Cash-Based Awards. (a) The Committee
may grant Other Stock-Based Awards not otherwise described by the terms of this
Plan, including the grant or offer for sale of unrestricted Shares, in such
amounts and subject to such terms and conditions as the Committee shall
determine, in its sole discretion. Such Awards may involve the transfer of
actual Shares to Participants, or payment in cash or otherwise of amounts based
on the value of Shares.

(b) The Committee, at any time and from time to time, may grant Cash-Based
Awards to a Participant in such amounts and upon such terms as the Committee
shall determine, in its sole discretion.

 

16



--------------------------------------------------------------------------------

(c) Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement.

12.2. Value of Other Stock-Based Awards and Cash-Based Awards. (a) Each Other
Stock-Based Award shall be expressed in terms of Shares or units based on
Shares, as determined by the Committee, in its sole discretion.

(b) Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee, in its sole discretion. If the Committee exercises
its discretion to establish performance goals, the value of Cash-Based Awards
that shall be paid to the Participant will depend on the extent to which such
performance goals are met.

12.3. Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Awards shall be
made in accordance with the terms of the applicable Award Agreement in cash,
Shares or a combination of both as determined by the Committee in its sole
discretion.

Article 13. Transferability of Awards and Shares

13.1. Transferability of Awards. Except as provided in Section 6.6, 7.8 or 13.2,
no Award, in whole or in part, shall be (i) sold, transferred or otherwise
disposed of, (ii) pledged or otherwise hypothecated or (iii) subject to
attachment, execution or levy of any kind; and any purported transfer in
violation of this Section 13.1 shall be null and void.

13.2. Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 13.1, any or all Awards (other than Options and SARs,
the transferability of which is addressed in Sections 6.6 and 7.8 respectively)
shall be transferable, without compensation to the transferor, subject to such
terms and conditions as the Committee may deem appropriate; provided, however,
that no Award may be transferred for value without shareholder approval.

13.3. Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws,
restrictions under the requirements of any stock exchange or market upon which
such Shares are then listed or traded and restrictions under any blue sky or
state securities laws applicable to such Shares.

Article 14. Performance-Based Compensation and Compliance with Code
Section 162(m)

14.1. Compliance with Section 162(m). The provisions of the Plan are intended to
ensure that all Options and SARs granted hereunder to any Participant qualify
for exemption from the limitation on deductibility imposed by Section 162(m) of
the Code that is set forth in Section 162(m)(4)(c) and that such Options and
SARs shall therefore be considered Performance-Based Compensation and this Plan
shall be interpreted and operated consistent with that intention. The Committee
shall have the sole authority to specify which Awards are to be granted in
compliance with Section 162(m) and treated as Performance-Based Compensation. In
the absence of a designation by the Committee with respect to any Award, each
award of Performance-Based Restricted Stock, Performance Share Units, or
Performance Units shall be intended to be treated as Performance-Based
Compensation.

14.2. Performance Measures. The performance goals applicable to the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

(a) Book value;

(b) Cash flow;

 

17



--------------------------------------------------------------------------------

(c) Earnings;

(d) Earnings before or after any of, or any combination of, interest, taxes,
depreciation, and amortization (EBITDA);

(e) Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

(f) Expenses/costs;

(g) Gross or operating margins;

(h) Gross or net revenues;

(i) Market share;

(j) Net income;

(k) Operating income/profit;

(l) Pre-tax income;

(m) Profit;

(n) Profitability ratios;

(o) Share price;

(p) Total shareholder return;

(q) Transactions relating to acquisitions or divestitures; and

(r) Working capital.

Any Performance Measure(s) may, as the Committee in its sole discretion deems
appropriate:

 

(i) relate to the performance of the Company or any Subsidiary as a whole or any
business unit or division of the Company or any Subsidiary or any combination
thereof,

 

(ii) be compared to the performance of a group of comparator companies selected
by the Committee, a published list of companies or special index,

 

(iii) be based on change in the Performance Measure over a specified period of
time and such change may be based on an arithmetic change over the specified
period, such as cumulative change or average change, or percentage change over
the specified period such as cumulative percentage change, average percentage
change and compounded percentage change,

 

(iv) relate to or be compared to one or more other Performance Measures,

 

(v) be expressed on a per Share basis, or

 

(vi) be based on any combination of the foregoing.

The Committee also has the authority to provide for accelerated vesting of any
Award based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 14, provided that with respect to any Award
that is intended to be Performance-Based Compensation, such acceleration is
permitted under Code Section 162m.

 

18



--------------------------------------------------------------------------------

In the case of an Award that is intended to constitute Performance-Based
Compensation, the Performance Measures with respect to a Performance Period
shall be established in writing by the Committee by the earlier of (i) the date
on which a quarter of the Performance Period has elapsed and (ii) the date which
is ninety (90) days after the commencement of the Performance Period and in any
event while the performance relating to the Performance Measures remain
substantially uncertain.

14.3. Evaluation of Performance. The Committee may provide in any Award intended
to qualify as Performance-Based Compensation that any evaluation of performance
may include or exclude any of the following events that occurs during a
Performance Period:

 

(a) asset write-downs,

 

(b) litigation or claim judgments or settlements,

 

(c) the effect of changes in tax laws, accounting principles or other laws or
provisions affecting reported financial results,

 

(d) any reorganization and restructuring programs,

 

(e) Extraordinary Items,

 

(f) acquisitions or divestitures, and

 

(g) foreign exchange gains and losses.

To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form and a manner that is permitted under Code
Section 162(m). Prior to the vesting, payment, settlement or lapsing of any
restrictions with respect to any Award intended to qualify as Performance-Based
Compensation, the Committee shall certify in writing the extent to which the
applicable Performance Measures have been satisfied.

14.4. Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted in a manner that
increases the amount payable thereunder to a Covered Employee. The Committee
shall retain the discretion to adjust such Awards in a manner that reduces the
amount payable thereunder, on a formula or discretionary basis or any
combination thereof, as the Committee determines, in its sole discretion.

14.5. Committee Discretion. In the event that applicable tax or securities laws
change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that shall not
qualify as Performance-Based Compensation, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 14.2.

14.6. Certain 162(m) Transition Relief. For Awards of Options, SARs and
Restricted Stock granted during the Transition Period (“Transition Awards”), the
Company intends to rely, to the maximum extent possible, on the Code
Section 162(m) transition relief provided in Treas. Reg. 1.162-27(f).
Accordingly, to the extent such relief is available and exemption from the
application of Code Section 162(m) is available without such an Award qualifying
as Performance-Based Compensation, any of the requirements in this Plan
applicable to Awards intended to qualify as Performance-Based Compensation shall
not apply to Transition Awards and no Transition Award shall be deemed to be an
Award intended to qualify as Performance-Based Compensation. With respect to
Awards other than Transition Awards, and following the Transition Period with
respect to grants of Options, SARs and Restricted Stock, the stockholder
approval and other requirements of Code Section 162(m) must be satisfied with
respect to any Awards intended to qualify as Performance-Based Compensation.

 

19



--------------------------------------------------------------------------------

Article 15. Nonemployee Director Awards

15.1. Awards to Nonemployee Directors. The Board or Committee shall determine
and approve all Awards to Nonemployee Directors. The terms and conditions of any
grant of any Award to a Nonemployee Director shall be set forth in an Award
Agreement.

15.2. Awards in Lieu of Fees. The Board or Committee may permit a Nonemployee
Director the opportunity to receive an Award in lieu of payment of all or a
portion of future director fees (including but not limited to cash retainer fees
and meeting fees) or other types of Award pursuant to such terms and conditions
as the Board or Committee may prescribe and set forth in an applicable sub-plan
or Award Agreement.

Article 16. Effect of Certain Transactions

Except as otherwise provided in the applicable Award Agreement, in connection
with:

 

(a) the liquidation or dissolution of the Company or

 

(b) a merger or consolidation of the Company (a “Transaction”),

either

 

(x) each outstanding Award shall be treated as provided for in the agreement
entered into in connection with the Transaction, which may include, in the sole
discretion of the Committee or the parties to the Transaction, the assumption or
continuation of such Awards by, or the substitution for such Awards of new
options and awards of, the surviving, successor or resulting entity, or a parent
or subsidiary thereof, with such adjustments as to the number and kind of shares
or other securities or property subject to such new options or awards, option
exercise prices and other terms of such new options and awards as the Committee
or the parties to the Transaction shall agree; or

 

(y) if not so provided in such agreement, all outstanding Awards shall terminate
upon the consummation of the Transaction; provided, however, that vested Awards
shall not be terminated without (i) in the case of vested Options and SARs,
(A) providing the holders of affected Options and SARs a reasonable period of
time prior to the date of the consummation of the Transaction to exercise the
Options and SARs, or (B) providing the holders of affected Options and SARs
payment (in cash or other consideration) in respect of each Share covered by the
Option or SARs being cancelled an amount equal to the excess, if any, of the per
Share price to be paid or distributed to stockholders in the Transaction (the
value of any non-cash consideration to be determined by the Committee in good
faith) over the Option Price of the Option or the Grant Price of the SARs, or
(ii) in the case vested Awards other than Options or SARs, providing the holders
of affected Awards payment (in cash or other consideration) in respect of each
Share covered by the Award being cancelled of the per Share price to be paid or
distributed to stockholders in the Transaction, in each case with the value of
any non-cash consideration to be determined by the Committee in good faith. For
the avoidance of doubt, if the amount determined pursuant to clause (y)(i)(B)
above is zero or less, the affected Option or SARs may be cancelled without any
payment therefor.

In the event that provision is made in writing as aforesaid in connection with a
Transaction, the Plan and the unexercised Options and other outstanding Awards
theretofore granted or the new options or awards substituted therefor shall
continue in the manner and under the terms provided in such writing.

Without limiting the generality of the foregoing or being construed as requiring
any such action, in connection with any such Transaction the Committee may, in
its sole and absolute discretion and without the need for the consent of any
Participant, cause any one or more of the following actions to be taken
effective upon or at any time prior to any Transaction (and any such action may
be made contingent upon the occurrence of the Transaction):

 

(i) cause any or all outstanding Awards to become fully vested and immediately
exercisable (as applicable),

 

20



--------------------------------------------------------------------------------

(ii) cancel any or all Options and SARs upon consummation of the Transaction by:

 

  (A) providing the holders of affected Options and SARs a reasonable period of
time prior to the date of the consummation of the Transaction to exercise the
Options and SARs (whether or not they were otherwise exercisable) or

 

  (B) providing the holders of affected Options and SARs payment (in cash or
other consideration) in respect of each Share covered by the Option or SARs
being cancelled an amount equal to the excess, if any, of the per Share price to
be paid or distributed to stockholders in the Transaction (the value of any
non-cash consideration to be determined by the Committee in good faith) over the
Option Price of the Option or the Grant Price of the SARs; provided, however,
that if the amount determined pursuant to the this clause is zero or less, the
affected Options or SARs may be cancelled without any payment therefor; and

 

(iii) cancel any or all other Awards upon consummation of the Transaction by
providing the holders of affected Awards payment (in cash or other
consideration) in respect of each Share covered by the Award being cancelled of
the per Share price to be paid or distributed to stockholders in the Transaction
(the value of any non-cash consideration to be determined by the Committee in
good faith), which may, in the case of unvested Awards, be paid in accordance
with the vesting schedule of the Award as set forth in the applicable Award
Agreement.

For the avoidance of doubt, the cancellation of Options and SARs pursuant to
this Section 16 may be effected notwithstanding anything to the contrary
contained in this Plan or any Award Agreement.

Article 17. Dividend Equivalents

The Committee may grant Dividend Equivalents to a Participant based on the
dividends declared and paid on Shares that are subject to any Award granted to
the Participant with such Dividend Equivalents credited to the Participant as of
the applicable dividend payment dates that occur during a period determined by
the Committee. Such Dividend Equivalents shall be converted to and paid in cash
or additional Shares or Awards by such formula and at such time and subject to
such conditions and limitations as may be determined by the Committee at the
time the Dividend Equivalents are awarded or at any time thereafter.

Article 18. Beneficiary Designation

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator or legal representative.

Article 19. Rights of Participants

19.1. Employment. Nothing in this Plan or an Award Agreement shall (a) interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
any Participant’s employment with the Company or any Subsidiary at any time or
for any reason not prohibited by law or (b) confer upon any Participant any
right to continue his or her employment or service as a Director or Consultant
for any specified period of time. Neither an Award nor any benefits arising
under this Plan shall constitute an employment contract with the Company or any
Subsidiary and, accordingly, subject to Articles 3 and 20, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company or any Subsidiary.

 

21



--------------------------------------------------------------------------------

19.2. Participation. No Eligible Individual shall have the right to be selected
to receive an Award under this Plan, or, having been so selected, to be selected
to receive a future Award.

19.3. Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Company shall have issued and delivered
the Shares (whether or not certificated) to the Participant, a securities broker
acting on behalf of the Participant or such other nominee of the Participant and
the Participant’s name, or the name of his or her broker or other nominee, shall
have been entered as a shareholder of record on the books of the Company.

Article 20. Amendment and Termination

20.1. Amendment and Termination of the Plan and Awards. (a) Subject to
subparagraph (b) of this Section 20.1 and Section 20.3, the Board may at any
time amend or terminate the Plan or amend or terminate any outstanding Award.

(b) Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations,
applicable U.S. federal laws or regulations and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

20.2. Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Sections 3.5 and 14.4, the Committee may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan. By accepting an
Award under this Plan, a Participant agrees to any adjustment to the Award made
pursuant to this Section 20.2 without further consideration or action.

20.3. Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 20.2 and 20.4, no termination or
amendment of this Plan or an Award Agreement shall adversely affect any Award
previously granted under this Plan, without the written consent of the
Participant holding such Award.

20.4. Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any law relating to
plans of this or similar nature, and to the administrative regulations and
rulings promulgated thereunder. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 20.4 to the
Plan and any Award without further consideration or action.

Article 21. Tax Withholding

21.1. Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of this Plan.

21.2. Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, upon the
settlement of any other Award in Shares, or upon any other taxable event arising
as a result of an Award granted hereunder that will result in the issuance or
delivery of

 

22



--------------------------------------------------------------------------------

Shares to a Participant (collectively and individually referred to as a “Share
Payment”), a Participant may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold from a Share Payment the number of Shares having a Fair Market Value on
the date the withholding is to be determined equal to the withholding amount.
All such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate. The Committee may provide
for such consent in the applicable Award Agreement at the time of grant or at
any time thereafter or may provide for such consent through the adoption of a
resolution covering one or more Awards then outstanding or which may be granted
thereafter.

Article 22. General Provisions

22.1. Forfeiture Events; Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, clawback or
recoupment upon the occurrence of certain specified events or as required by
law, in addition to any otherwise applicable vesting of an Award.

22.2. Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

22.3. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

22.4. Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

22.5. Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

22.6. Delivery of Shares. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b) Completion of any registration or other qualification of the Shares under
any applicable federal or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

22.7. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

22.8. Investment Representations. Notwithstanding anything contained in the Plan
or any Agreement to the contrary, in the event that the disposition of Shares
acquired pursuant to the Plan is not covered by a then current registration
statement under the Securities Act, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act and Rule 144 or other regulations promulgated
thereunder. The Committee may require any individual receiving Shares pursuant
to an Award under this Plan to represent and warrant in writing that the
individual is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares and that the Shares will not be sold
or transferred other than pursuant to an effective registration thereof under
the Securities Act or pursuant to an exemption applicable under the Securities
Act or the rules and regulations promulgated thereunder.

 

23



--------------------------------------------------------------------------------

22.9. Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries operate or have
Employees, Directors or Consultants, the Committee, in its sole discretion,
shall have the power and authority to:

(a) Determine which Subsidiaries shall be covered by this Plan;

(b) Determine which Employees, Directors or Consultants outside the United
States are eligible to participate in this Plan;

(c) Modify the terms and conditions of any Award granted to Employees, Directors
or Consultants outside the United States to comply with applicable foreign laws;

(d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any
sub-plans and modifications to Plan terms and procedures established under this
Section 22.9 by the Committee shall be attached to this Plan document as
appendices); and

(e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

22.10. Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a book entry or other noncertificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

22.11. Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

22.12. No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

22.13. Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

22.14. Interpretation.

(a) Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Agreement in a manner consistent
therewith. Any provisions inconsistent with such Rule shall be inoperative and
shall not affect the validity of the Plan.

 

24



--------------------------------------------------------------------------------

(b) Compliance with Code Section 409A. All Awards granted under the Plan are
intended either not to be subject to Code Section 409A or, if subject to Code
Section 409A, to be administered, operated and construed in compliance with Code
Section 409A and all regulations and other guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Committee may amend the Plan or any Award granted hereunder in any manner or
take any other action that it determines, in its sole discretion, is necessary,
appropriate or advisable (including replacing any Option or Award) to cause the
Plan or any Award granted hereunder to comply with Code Section 409A and all
regulations and other guidance issued thereunder or to not be subject to Code
Section 409A. Any such action, once taken, shall be deemed to be effective from
the earliest date necessary to avoid a violation of Code Section 409A and shall
be final, binding and conclusive on all Eligible Individuals and other
individuals having or claiming any right or interest under the Plan. If a
Participant is a “specified employee” as defined under Code Section 409A and the
Participant’s Award is to be settled on account of the Participant’s separation
from service (for reasons other than death) and such Award constitutes “deferred
compensation” as defined under Code Section 409A, then any portion of the
Participant’s Award that would otherwise be settled during the six-month period
commencing on the Participant’s separation from service shall be settled as soon
as practicable following the conclusion of the six-month period (or following
the Participant’s death if it occurs during such six-month period).

22.15. Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

22.16. No Constraint on Corporate Action. Nothing in this Plan shall be
construed to (i) limit, impair or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets or (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate.

22.17. Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction.

22.18. Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including, without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) and (ii) permit Participants to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed by the Committee.

22.19. No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, Subsidiaries, the Board
and the Committee neither represent nor warrant the tax treatment under any
federal, state, local or foreign laws and regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any Award granted or any
amounts paid to any Participant under the Plan including, but not limited to,
when and to what extent such Awards or amounts may be subject to tax, penalties
and interest under the Tax Laws.

22.20. Indemnification. Subject to requirements of Delaware law, each individual
who is or shall have been a member of the Board or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
this Plan and against and

 

25



--------------------------------------------------------------------------------

from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf, unless such loss, cost, liability or expense is a result of his or her
own willful misconduct or except as expressly provided by statute. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Articles of Incorporation or Bylaws, as a matter of law or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

22.21. Investor Status Representation. If Shares are not required to be
registered under Section 12 of the Exchange Act, the Company may require any
Participant to provide representation of the Participant’s status as an
Accredited Investor as defined under the Securities Act prior to the grant of
any Award to the Participant.

22.22. Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

26